Title: From Thomas Jefferson to Albert Gallatin, 14 December 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th: Jefferson to Mr. Gallatin
            Dec. 14. 1802.
          
          Mr. Duval’s nomination waits only for a Senate. it may be sent in tomorrow & confirmed the next day.   I inclose you a copy of a letter from our agent at the Havanna stating reasons to believe a great number of slaves are smuggling and about to be smuggled into Georgia and S. Carolina. would it not be well to inclose a copy of it to the Collectors of those states, and to direct their revenue cutters to be aiding to the state laws in preventing this contraband, by seizing and informing, and for this purpose plying on the proper grounds for intercepting them? health & affectionate salutations.
        